NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with 
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                               Submitted November 13, 2008*
                                Decided November 13, 2008

                                            Before

                             DANIEL A. MANION, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 08‐1974

ZACHARY A. McGRAW, JR.,                              Appeal from the United States District 
    Plaintiff‐Appellant,                             Court for the Northern District of Illinois,
                                                     Eastern Division.
       v.
                                                     No. 07 C 6481
CITY OF CHICAGO DEPARTMENT OF
AVIATION,                                            Robert W. Gettleman,
      Defendant‐Appellee.                            Judge.

                                          O R D E R

         In November 2007 Zachary McGraw sued the City of Chicago Department of
Aviation, claiming that it discriminated against him on political grounds by not promoting
him, and retaliated against him for previously filing a race‐based employment
discrimination suit.  Judge Zagel dismissed the suit as frivolous because McGraw failed to
file it within 90 days of receiving his right‐to‐sue letter from the Equal Employment


       *
           Defendant‐appellee was not served with process in the district court.  Accordingly,
it is not a party to this appeal.  After examining the appellant’s brief and the record, we
have concluded that oral argument is unnecessary.  Thus the appeal is submitted on the
appellant’s brief and the record.  FED. R. APP. P. 34(a)(2).
No. 08‐1974                                                                              Page 2

Opportunity Commission.  McGraw then filed a self‐styled “Motion Not to Dismiss,”
vaguely invoking political discrimination under the terms of the consent decree in Shakman
v. Democratic Org. of Cook County.  Judge Gettleman, to whom the case had been reassigned,
denied the motion as untimely and duplicative of claims that McGraw had raised in a
related suit.  McGraw’s subsequent motion to reopen the case under FED. R. CIV. P. 60(b)
was also denied, and he appeals.

        Federal Rule of Appellate Procedure 28(a)(9)(A) requires the appellant’s brief to set
forth “appellant’s contentions and the reasons for them, with citations to the authorities and
parts of the record on which the appellant relies.”  FED. R. APP. P.  28(a)(9)(A); see 
Haxhiu v. Mukasey, 519 F.3d 685, 691 (7th Cir. 2008).  An argument must consist of more than
a generalized assertion of error with citations to supporting authority.  See Anderson v.
Hardman, 241 F.3d 544, 545 (7th Cir. 2001).  McGraw’s appellate brief contains only
generalized assertions of misconduct on the part of the City of Chicago, and he does not
challenge, or even mention, the district court’s dismissal of the case.  Although we construe
pro se filings liberally, “we must still be able to discern cogent arguments in any appellate
brief, even from a pro se litigant.”  See id.  Here we have nothing to review because McGraw
has not pointed to any legal or factual error in the district court’s decision.  Accordingly, we
dismiss the appeal.